IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :      NO. 538
                                                   :
ORDER AMENDING CASE RECORDS                        :      JUDICIAL ADMINISTRATION
PUBLIC ACCESS POLICY OF THE                        :
UNIFIED JUDICIAL SYSTEM                            :      DOCKET
                                                   :
                                                   :


                                                  ORDER

PER CURIAM

       AND NOW, this 15th day of September, 2020, upon the recommendation of the
Administrative Office of Pennsylvania Courts, the amendments to the Case Records
Public Access Policy of the Unified Judicial System of Pennsylvania having been
published for public comment before adoption at 49 Pa.B. 3298 (June 29, 2019):

         IT IS ORDERED that:

           1) The Policy is amended to read as attached hereto.

           2) The Administrative Office of Pennsylvania Courts shall publish the
              amended Policy and accompanying Explanatory Report on the Unified
              Judicial System’s website.

           3) Every court and custodian’s office, as defined by the Policy, shall
              continuously make available for public inspection a copy of the amended
              Policy in appropriate physical locations as well as on their website.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b) and shall
be effective in thirty (30) days.

Additions are shown in bold and are underlined.
Deletions are shown in bold and brackets.